372 F.3d 1047
UNITED STATES of America, Plaintiff-Appellee,v.MARIN ALLIANCE FOR MEDICAL MARIJUANA; Lynette Shaw, Defendants-Appellants.United States of America, Plaintiff-Appellee,v.Oakland Cannabis Buyers' Cooperative; Jeffrey Jones, Defendants-Appellants.United States of America, Plaintiff-Appellee,v.Ukiah Cannabis Buyers' Club; Cherrie Lovett; Marvin Lehrman; Mildred Lehrman, Defendants-Appellants.
No. 02-16335.
No. 02-16534.
No. 02-16715.
United States Court of Appeals, Ninth Circuit.
Argued September 17, 2003.
Submitted April 30, 2004.
Filed June 18, 2004.

Randy Barnett, Boston, MA, Annette P. Carnegie, Morrison & Foerster, LLP, San Francisco, CA, Susan B. Jordan, Ukaih, CA, and David Nelson, Nelson & Riemenschneider, Ukiah, CA, for the appellants.
Mark T. Quinlivan, United States Department of Justice, Washington, D.C., Greg Anton, Lagunitas, CA, for the appellee.
David A. Handzo, Jenner & Block, LLC, Washington, D.C. and Taylor S. Carey, Office of the Attorney General of the State of California, Sacramento, CA, for the amicus curiae.
Appeal from the United States District Court for the Northern District of California; Charles R. Breyer, District Judge, Presiding. D.C. No. CV-98-00086-CRB.
Before SCHROEDER, Chief Judge, REINHARDT, and SILVERMAN, Circuit Judges.

ORDER

1
This matter was argued September 17, 2003. This court subsequently issued its decision in Raich v. Ashcroft, 352 F.3d 1222 (9th Cir.2003), cert. granted, ___ U.S. ___, 124 S.Ct. 2909, ___ L.Ed.2d ___, 2004 WL 875062 (2004), on December 16, 2003. We vacated submission and ordered supplemental briefing. This case was resubmitted as of April 30, 2004.


2
The issues in Raich may control the outcome in this case. Accordingly, this case is remanded for the district court to reconsider after the Supreme Court has completed its action in Raich.


3
IT IS SO ORDERED.